   Case: 4:21-cv-00350-ACL Doc. #: 7 Filed: 05/04/21 Page: 1 of 1 PageID #: 25




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CINQUE BRANDON,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 4:21-cv-00350-ACL
                                                  )
JOHN T. BIRD, et al.,                             )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on a motion submitted by plaintiff Cinque Brandon,

requesting the Court to "dismiss" his case. (Docket No. 6). In the motion, plaintiff explains that he

was "trying to hold the wrong people accountable for [an] injustice," and seeks the dismissal of

his claim. The Court construes this motion as a notice of dismissal pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure, and will allow plaintiff to dismiss his case without prejudice.

See Fed. R. Civ. P. 41(a)(i) (stating that the plaintiff may dismiss   an action by filing "a notice of
dismissal before the opposing party serves either an answer or a motion for summary judgment").

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion to voluntarily dismiss his case

(Docket No. 6) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

               Dated this 4-f~ day of _ _
                                        /1_()--__,__..,_ _., 2021.
                                                 I
                                                   STEPHEN    IMBAUGH, JR.
                                                   SENIOR UNITED STATES DISTRIC
